Citation Nr: 0006763	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a disability of the 
feet, other than pes planus.

2. Entitlement to service connection for a disability of the 
ankles on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision of the Regional Office (RO).  
When this case was before the Board in September 1999, it was 
indicated that, despite the fact that there were previous 
rating actions denying service connection for a disability of 
the feet and for a right ankle condition, the present claims, 
which were predicated on the disabilities being secondary to 
a service-connected disability, should be adjudicated on a de 
novo basis.  The claim was, accordingly, remanded to the RO.  
The case is again before the Board for appellate 
consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for post-traumatic 
arthritis of the right knee; chondromalacia patella, right 
knee; post-traumatic arthritis of the left knee; internal 
derangement of the left knee; arthralgia of the right hip 
secondary to the right knee; and for malaria with anemia.  

3. A bilateral foot disability other than pes planus, had its 
inception many years after service, and the competent 
medical evidence of record fails to establish that it is 
related to service or to a service-connected disability.

4. A private physician has concluded that the veteran's ankle 
disabilities are related to his service-connected right 
knee disability.


CONCLUSIONS OF LAW

1. A bilateral foot disability was not incurred in or 
aggravated by service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).

2. The veteran has submitted a well-grounded claim of 
entitlement to service connection for a bilateral ankle 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements and 
some of the medical evidence concerning the onset of 
bilateral foot and ankle disabilities are sufficient to 
conclude that his claims are well grounded.  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen in September 1968 for a plantar strain of the right foot 
of one week's duration.  X-rays of the right foot and ankle 
revealed no significant abnormality.  On a report of medical 
history in January 1969, in conjunction with the separation 
examination, the veteran denied foot trouble and any bone or 
joint deformity.  A clinical evaluation of the lower 
extremities on the discharge examination in January 1969 was 
normal.

Department of Veterans Affairs (VA) outpatient treatment 
records show that the veteran was seen in July l969 for pain 
and swelling of the right ankle.  It was indicated that there 
was a previous strain one week earlier.  An X-ray revealed no 
evidence of fracture injury.  There was some soft tissue 
swelling over the lateral malleolus.  

A VA clinical note in October 1990 reveals that the veteran 
had experienced several falls because his right knee gave 
out.  He also described a changing gait.  There were no 
findings concerning the feet or ankles.

During a VA examination in June 1991, the veteran related 
that he favored the right knee.  

In March 1994, the veteran reported a history of progressive 
generalized muscle weakness and joint pain that began 
following his discharge from service.  An electromyogram was 
consistent with myotonic pathology.  The veteran complained 
of increasing pain and swelling of the feet in June 1994.  An 
examination revealed no significant swelling of the feet.  

Private medical records disclose that the veteran was seen in 
December 1995 for complaints of a painful plantar left second 
metatarsophalangeal joint pain.  He complained of continued 
pain and swelling of the feet.  Surgery was planned and 
accomplished the following month.  The diagnosis was painful 
plantar retrograde metatarsalgia and first metatarsal 
exostosis bilaterally.

In a statement dated February 1996, a private podiatrist 
noted that the veteran had been seen extensively by the VA 
for foot related problems as a possible consequence of hip 
and knee related injuries sustained in service.  The 
physician added that the veteran had presented to him with a 
significant limp and pain involving both feet.

In May 1996, the same podiatrist added that it was very 
reasonable to assume that the changes in gait and resultant 
pedal complaints are in direct relation to his injuries 
sustained during service.  Apparently, he sustained patellar 
fractures and other injuries in service.  As a result of his 
knee problems, his gait had apparently changed, leading to 
his lower extremity complaints.  He concluded that the foot 
deformities were secondary to his gait changes sustained 
during the injuries described above.

A private physician saw the veteran in January 1997.  The 
veteran stated that his feet started to bother him in 1971, 
after service.  He noted that the right knee had been such a 
problem that he started to have pain in the feet.  It was 
noted that the veteran still favored the right leg.  
Following an examination, it was indicated that the veteran 
walked with an abnormal gait, and favored the right leg.  

The veteran was seen by another private podiatrist in January 
1997.  He walked favoring his right leg significantly.  The 
impression was "an Arthritis due to trauma to the right knee 
that had caused his irregular walking pattern which I 
believe, had produced significant foot and ankle 
inflammation."  My impression is that his foot condition is 
directly due to his service-connected right knee disability.  
In a March 1997 letter, the podiatrist stated that the 
veteran's right knee trauma and subsequent abnormal gait 
pattern had caused the imbalance to the left leg, producing 
foot and ankle problems.  He reiterated this conclusion in an 
October 1997 statement.

The veteran was examined by a VA podiatrist in March 1998.  
It was noted that the claims folder was reviewed in 
conjunction with the examination.  Following an examination, 
the diagnoses were degenerative joint disease/scar tissue 
limitation of both metatarsophalangeal joints 
postoperatively; and impingement neuritis/incisional neuritis 
postoperatively after first metatarsal cuneiform 
exostectomies, bilaterally.  The examiner commented that he 
saw "no call for relationship of these bilaterally 
symmetrical foot complaints to the patient's knee 
condition."

The veteran has been granted service connection for post-
traumatic arthritis of the right knee; chondromalacia 
patella, right knee; post-traumatic arthritis of the left 
knee; internal derangement of the left knee; arthralgia of 
the right hip secondary to the right knee; and for malaria 
with anemia.



Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

With respect to the claim for service connection for a 
bilateral foot disability other than pes planus, the Board 
points out that the service medical records show a plantar 
strain in 1968, but an X-ray was negative.  The Board 
acknowledges that there is evidence in the record suggesting 
that the veteran has favored his right leg and limped due to 
his service-connected right knee disability.  In addition, it 
is significant to observe that two private podiatrists have 
opined that the veteran's bilateral foot problems are related 
to the right knee disability.  The Board notes the conclusion 
of one of the podiatrists was based, at least in part, on an 
inaccurate history.  In this regard, while the May 1996 
letter states that the veteran had sustained a fracture of 
the patella in service, there is no objective evidence in the 
service medical records to support this statement.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the podiatrist's opinion.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

It is significant to point out, moreover, that in March 1998, 
the veteran was afforded a comprehensive examination by a VA 
podiatrist who had the benefit of reviewing the veteran's 
claims folder.  Following his examination, he concluded that 
there was no clinical relationship between the veteran's 
service-connected knee disability and any foot disorder.  The 
Board concludes that this opinion is of greater probative 
value than that rendered by the veteran's private podiatrist 
since it was based on an actual review of the record, and not 
simply the veteran's stated history.  The Board finds, 
therefore, that the weight of the evidence is against the 
claim for service connection for a bilateral foot disability 
other than pes planus.

With respect to the claim for service connection for a 
bilateral ankle disability, the initial question before the 
Board is whether the claim is well grounded.  In this regard, 
the Board notes that a private podiatrist has opined that the 
veteran's ankle disability is related to his right knee 
disability.  This medical opinion is sufficient to render the 
appellant's claim for service connection for a bilateral 
ankle disability well grounded.  


ORDER

Service connection for a bilateral foot disability other than 
pes planus is denied.

The veteran has submitted a well-grounded claim of service 
connection for a bilateral ankle disability.  


REMAND

The veteran asserts that service connection is warranted for 
a bilateral ankle disability.  As noted above, the Board has 
concluded that the claim is well grounded.  In light of the 
medical opinion referred to above, the Board believes that 
additional development of the record is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he 
received treatment for his bilateral 
ankle disabilities since his 
separation from service.  After 
securing the necessary authorizations 
for release of this information, the 
RO should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims 
folder.

2. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to 
determine the nature and extent of any 
bilateral ankle disabilities.  All 
necessary tests should be performed.  
The examiner should be requested to 
furnish an opinion concerning the 
relationship, if any, between the 
veteran's service-connected 
disabilities and any current ankle 
disorder.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



